Citation Nr: 1228841	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-31 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a fracture of the right distal fibula with limitation of motion and degenerative joint disease [hereinafter ankle disability].


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel
INTRODUCTION

The Veteran served on active duty from October 1964 to December 1967. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In April 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge. 

In September 2011, the Board reopened and denied a claim for service connection for bilateral hearing loss and denied service connection for tinnitus.  Therefore, those issues are no longer before the Board.  The Board remanded the issue of entitlement to service connection for a back disability for further development.  All development has been completed and the case is once again before the Board for review.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The Veteran's low back disability is not etiologically related to active service, nor was it caused by, a result of, or aggravated by a service-connected disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a July 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection for a back disability on a direct and secondary basis, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible to provide.  The July 2006 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  

During the April 2011 travel Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony with regard to identifying any current diagnoses relating his back, as well as identifying any current or outstanding treatment records.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, VA examination reports, the Veteran's statements, and a Board hearing transcript.  The RO has made additional efforts to obtain private treatment records, to include private treatment records from Dr. J.H. and treatment records from a private pain management center.  The RO sent the Veteran a letter in September 2011 requesting that he send these records, and any treatment records pertinent to his claimed back disability.  The Veteran was also informed that VA could obtain such records for him, and he was provided with an Authorization and Consent to Release Information.  To date, a response to this request for authorization to solicit private treatment records has not been received, nor has the Veteran submitted any private treatment records in support of his claim.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim.)  

The Veteran was afforded a VA examination in October 2011 to address his claimed back disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; includes a discussion of pertinent findings as they pertain to both the Veteran's claimed back disability and his service-connected ankle disability; and contains a clear opinion, based on the evidence of record, and a complete and through statement of reasons and bases for that opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In a July 2012 Post-remand Brief, the Veteran's representative contends that the October 2011 VA examination is inadequate because the VA examiner was unable to provide a significant comment on noted private treatment reports because they were not available for review and requested that the claim be remanded.  However, the fact remains that the records which the representative refers to are still not of record.  The Veteran has been informed that it is ultimately his responsibility to submit the records, but to date he has not done so.  Not only has he not provided the records, but he failed to even provide VA with authorization to seek the records.  As such, the Board finds that a second remand to seek records is simply not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

In particular, the representative seized on a statement by the examiner that the lumbosacral condition is most likely related to workers compensation injury and motor vehicle accident, although records are inadequate to fully assess.  Nevertheless, even without the private treatment records, a plain reading of the examination report shows that the examiner was thorough and meticulous, both in examining the Veteran and in reviewing the claims file.  In fact, the examiner even followed up with the Veteran for further clarification when the examiner found evidence of a motor vehicle accident during his review of the claims file that had not been discussed with the Veteran during the examination.  The opinion was well reasoned and a complete rationale was provided.  The Board acknowledges the examiner's statement that he would have liked the private treatment records, but there is no suggestion that the absence of the records precluded the examiner from being able to render an informed decision.  As such, the Board finds that Veteran's failure to submit relevant private medical evidence requested by the Board on remand, does not ultimately render the opinion inadequate.  The VA examiner specifically asked the Veteran about prior treatment for his back coincident to a motor vehicle accident noted in VA treatment records, and asked about treatment at a pain management clinic and from Dr. J.H.; however, the Veteran was reported to be very vague in providing any additional information, and stated that he did not recall being treated by Dr. J.H.  In accordance with 38 C.F.R. § 3.159(c)(4), the October 2011 VA medical opinion was based on the medical evidence of record, and as the Board has already discussed above, is adequate for the purposes of adjudication.  The Board finds, additionally, that a remand for an additional examination would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board finds that the Veteran's lack of cooperation in this case, and mere disagreement with the result of an examination does not render it insufficient.  

The Veteran's claim has, therefore, been decided on the evidence of record.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

During the course of this appeal, the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran claims that his current lower back problems are secondary to a service-connected right ankle disability. 

Service treatment records contain no complaints, diagnoses, or treatment relating to the lower back in service.  The Veteran was seen for multiple small thorns in the upper back, which were removed from the skin; however, no orthopedic back disability was indicated in service, and no back complaints were noted on a December 1967 separation examination.  

Arthritis of the lumbar spine did not manifest to a compensable degree within one year of the Veteran's separation from service.  The earliest medical evidence of a low back disability was in June 1992, 25 years after service, and degenerative joint disease of the lumbosacral spine was not indicated at that time.

A June 1992 VA examination of the right ankle noted that the Veteran had a work-related low back injury in August 1990.  He had not worked since that time and was receiving disability benefits for this injury.  The Veteran was taking medication for low back pain at the time of the examination, and was last seen by Dr. J.H., his private physician, one month prior.  With respect to the question of whether the Veteran had an increased propensity to develop back problems because of weight bearing changes associated with the right ankle, the VA examiner stated that the Veteran had no known degenerative joint disease of the lumbosacral spine, and he did not have any complaints of low back pain of a chronic nature prior to his on-the-job injury.  

VA treatment records dated from 2004 to 2008 reflect a history of back pain; however, no specific treatment for back pain at the VA medical center was indicated.  A December 2006 VA examination of the right ankle noted that the Veteran was disabled and not working due to a chronic back condition.  

A June 2009 VA treatment note indicates that the Veteran had been prescribed Percocet for back pain.  VA treatment records dated in September 2009 and January 2010 show that the Veteran was in receipt of disability payments through Liberty Mutual since being in a motor vehicle accident seven years prior, in approximately 2003.  The Veteran received Percocet and valium through a private treatment provider.  An April 2011 treatment note also shows that the Veteran had used Percocet for treatment of low back pain for many years, since being in a motor vehicle accident.  In April 2011 and July 2011, the Veteran reported having gait imbalance during flare-ups of ankle pain, and he reported that this increased his back pain.  

An October 2011 VA examination included a detailed discussion of pertinent findings from the medical record, pertaining to both the Veteran's back and his service-connected right ankle disability.  The VA examiner noted the Veteran's testimony from an April 2011 Board hearing with regard to experiencing back pain during flare-ups of ankle pain.  He noted that while treatment records from Dr. J.H. and a private pain management facility were requested on remand; these were not of record.  The VA examiner also noted that VA treatment records show that the Veteran was in receipt of disability insurance through Liberty Mutual; however, this information was not disclosed by the Veteran during the course of the examination.  When the VA examiner contacted the Veteran to ask about the injury, the Veteran  reported that the motor vehicle accident occurred in the late 1990s, that it involved the back, and that it prompted medical treatment through a pain management clinic, but he reported that he did not recall the name of any treatment providers in regard to this incident.  Based on his review of all of the evidence of record, the VA examiner opined that it was less likely as not that the Veteran's current lower back disability had its onset in service, or that it was related to any in-service disease, event, or injury.  He also opined that it was less likely as not that service-connected residuals of a fracture of a right distal fibula with degenerative joint disease either caused or aggravated any current low back disability.  

The VA examiner provided a detailed rational for the opinions rendered.  He noted the lack of complaint or injury pertaining to the lower back in service, and noted that while the Veteran reported having an intermittent altered gait with limp during ankle flares, objective clinical findings related to an altered gait were absent on clinical examination.  While the Veteran demonstrated a mild limp on examination that day, the VA examiner stated that a mild limp, and one that was intermittent with ankle flares, would not be expected to cause or permanently aggravate any lower back disability.  The VA examiner stated that the Veteran's history of a work-related back injury and history of motor vehicle accident, for which there was no objective medical documentation, introduced such uncertainty into the equation, that an associated between the Veteran's claimed low back condition secondary to his service-connected ankle simply could not be supported on medical grounds.  The VA examiner noted, lastly, that the Veteran was overweight, and that it was common medical and public health knowledge that low back disability was highly correlated with excess weight.  The VA examiner stated, in summary, that the gait abnormalities due to the Veteran's service-connected ankle condition were intermittent and mild, and did not cause significant enough alteration of biomechanics to result in or aggravate the Veteran's lumbosacral condition, and the lumbosacral condition was most likely related to a Worker's Compensation injury and motor vehicle accident.

In various lay statements and during an April 2011 travel Board hearing, the Veteran reported that flare-ups of pain in the right ankle caused him to limp.  He reported that this limp, in turn, resulted in the onset of his back pain.  He reported that these flare-ups of ankle pain along with back pain had been present since service, and steadily progressed since that time.  During his Board hearing, the Veteran indicated that he was diagnosed with a budging or herniated disc, around the year 2000 by a private physician.  He indicated that he used to be seen at a private pain management facility, but had been going to VA for treatment for the last six or seven years; and that he was prescribed Percocet for back pain.  When asked about a prior work-related back injury in 1990, the Veteran reported that his back was already bad at that point.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
 
In this case, the Veteran has provided lay evidence with respect to experiencing back pain coincident with flare-ups of pain in the right ankle since service, and prior to a 1990 work-related back injury; and he is considered competent to provide such statements.  

However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds that, for the following reasons, the Veteran's statements are not sufficiently credible to establish continuity of back symptomatology since service.  

The Veteran has reported, in conjunction with his claim, that his back has been symptomatic since service, and that flare-ups for back pain have coincided with flare-ups of right ankle pain.  These statements, however, are not supported by the objective medical evidence of record.  The earliest post-service complaints relating to the back, as shown by the record, were during a June 1992 VA examination.   The June 1992 VA examination does not indicate that that the Veteran's low back disability was related to service, but instead noted that the Veteran had an intercurrent work-related low back injury in August 1990, just two years prior to the time of the examination, and that injury was severe enough such that the Veteran was in receipt of some disability benefits for this injury, and he had not worked for the past two years.  Additionally, the June 1992 VA examiner specifically stated that the Veteran did not have any complaints of low back pain of a chronic nature prior to his on-the-job injury.  The Board the absence of contemporaneous medical evidence of continuity of symptomatology for 25 years after service is just one factor which weighs against the credibility of the Veteran's statements in regard to the continuity of back symptoms after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The more contemporaneous, August 1990 low back injury which was severe enough to result in disability, and the lack of low back complaints prior to his work-related injury also weigh against the credibility of the Veteran's statements. 

The record shows that the Veteran injured his back a second time after service in a motor vehicle accident in approximately 2003, that he was treated with Percocet for back pain by a private treatment provider until approximately 2009, and that he was receiving disability insurance though Liberty Mutual due this injury.  The Veteran failed to disclose this injury during the course of this appeal.  When the VA examiner in October 2011 asked about this accident, the Veteran disclosed that he had injured his back in a motor vehicle accident prompting treatment from a pain management clinic, but did not provide any additional information about his injuries and did not identify names of any treatment providers.  The Veteran also failed to identify private treatment for his back during the course of his appeal, despite the fact that VA treatment reports indicate that he was receiving private treatment for the back in 2009.  Due to the many inconsistencies in the Veteran's statements with objective findings in the medical record as discussed above, his failure to disclose two post-service back injuries which resulted in disability, and his failure to identify or submit relevant private treatment records pertaining to his back, the Board finds that the Veteran's selective statements in support of his claim, and his statements in regard to his symptomatology and history of disability are not credible.  

Additionally, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran is not considered competent (meaning medically qualified) to provide an opinion which relates his current back complaints to his service-connected right ankle disability.  
For these reasons, the Board finds that the Veteran's lay statements are ultimately of little probative value, and the Board has accorded more probative weight to the objective medical evidence of record. 

The Board finds that the October 2011 VA opinion provides the most probative evidence of record with respect to whether the Veteran's currently diagnosed back disability is etiologically related to service, or to a service-connected disability.  According to the United States Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The October 2011 VA examiner is a medical expert who is Board certified in specialties of Physical Medicine and Rehabilitation, Occupational Medicine, and Preventive Medicine and Public Health.  The VA examiner reviewed the Veteran's claims file, provided detailed a discussion of his medical history, and discussed the effects of the Veteran's right ankle disability in relation to his back disability.  The VA examiner opined that it was less likely as not that a low back disability had its onset in service, nor was it related to any in-service disease injury, or event.  The VA examiner also opined that it was less likely as not that the Veteran's service-connected disability caused or aggravated his current back disability.  In support of his opinion, the VA examiner reasoned that the Veteran's gait abnormalities due to his ankle were intermittent and mild and did not cause significant enough altercation of biomechanics to result in or aggravate his lumbosacral condition.  He also noted that the Veteran's low back disability was more likely to be related to a post-service work-related back injury, a post-service motor vehicle accident, and the Veteran's weight.  The Board finds that the VA examiner's opinion is probative and well-reasoned, and the Board finds that the VA examiner's findings are well-supported by the evidence of record.  Moreover, the examiner's well-reasoned opinion has not been contradicted or questioned by any medical opinion.  For these reasons, the Board finds that service connection for a low back disability is not warranted on either a direct or secondary basis. 

C.  Conclusion

A low back disability was not shown in service.  The Veteran has not provided credible evidence of continuous symptomatology since service, nor did arthritis of the lumbar spine manifest to a compensable degree within a year of the Veteran's separation from service.  The competent, credible, and probative medical evidence, in this case shows that a claimed low back disability was not incurred in service. The competent, credible, and probative evidence of record shows that the Veteran's low back disability was not caused by, a result of, or permanently aggravated by his service-connected right ankle disability.  Therefore, the Board finds that service connection for a low back disability is not warranted on either a direct or secondary basis.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a low back disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


